Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus function language without reciting sufficient structures to perform the recited function and the mean is not preceded by a structural modifier. Such claim limitation(s) is/are: means for decoding a picture; means for coding value for a syntax; and means for filtering  as recited in claim 42. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for decoding” is depicted in the drawing of fig. 7; “means for coding a value”  is depicted in fig. 6 and “means for filtering” is depicted in the drawing of fig. 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112 (F) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, which recites the limitation, “..the value for the syntax element comprises a quantization parameter (QP) for the portion of the picture”. It is unclear as to how exactly the value of the syntax element comprises a quantization parameter (QP) for the portion of the picture. Is the syntax element value the same as a quantization parameter? As best understood by the Examiner and for purposes of applying prior art, the claim will be interpreted as the  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 has been interpreted as imposing three requirements.  First, whoever invents or discovers an eligible invention may obtain only one patent therefor.  MPEP 2104.  This requirement forms the basis for statutory double patenting rejections when two applications claim the same invention (i.e. claim identical subject matter).  Id.  Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Id.; MPEP 2106.  Third, a claimed invention must be useful or have a utility that is specific, substantial and credible.  MPEP 2104.
The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 31-41 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(II)(A).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10, 13-14, 16-18, 21-22, 31, 35  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yin et al., (U.S. Pub. No. 2019/0273948 A1).
As per claim 1, Yin teaches a method of filtering decoded video data, the method comprising: decoding a picture of video data (fig. 2b); coding a value of for a syntax element representing a neural network model to be used to filter a portion of the decoded picture ([0040], [0100], [0105],  “transmit at least identification of at least selected neural network to decoder 622”), the value representing an index into a set of pre-defined neural network models ([0039-0040], [0100], [0104-0105], claim 2-3, multiple ACNNLFs such as three, for luma and chroma of individual coding tree units (CTU) block (or just CTBs or just blocks herein).. then the encoder selects the best ACNNLF for each luma and each chroma block from the trained set of multiple ACNNLF to perform the filtering”); the index corresponding to the neural network model in the set of pre-defined neural networks models ([0039-0040], index of which ACNNLF was selected for encoding or decoding); and filtering the portion of the decoded picture using the  neural network model corresponding to the index ([0039-0040]). 
As per claim 5, Yin teaches wherein the coding the value for the syntax element comprises coding the value for the syntax element in one or a video parameter set (VPS), a sequence parameter 
set (SPS), a picture parameter set (PPS), an adaptive parameter set (APS), an intra period level, a group of pictures (GOP level), a temporal layer level in a GOP, a picture level, a slice level, a coding tree unit (CTU) level, or a grid level for a grid of the picture ([0100], [0107], I-slice headers). 
As per claim 6, Yin teaches everything as claimed above, see claim 5. In addition, Yin teaches partitioning the picture according to a grid wherein the partition comprises an element of the grid of the picture (“partition unit 201 to form coding tree units (CTUs) of original frame data before being provided to subtraction unit 204 as well as prediction unit 218. The CTUs are also provided to a neural network loop filter unit 230 that performs filtering on a block-by-block basis”, [0046], [0039], [0069] and fig. 2A).
	 
As per claim 10, Yin teaches determining to apply the neural network model prior to determining the neural network model ([0039], [0050], [0110]). 
As per claim 13, Yin teaches wherein the portion of the decoded picture comprises a portion of a color component of the decoded picture, the color component comprising one of a luminance component, a blue hue chrominance component, or a red hue chrominance component (fig. 1; luma and chroma). 
As per claim 14, Yin teaches wherein the syntax element comprises a first syntax element (table 1, sps_acnnfl_enable_flag), the method further comprising coding a second syntax element that jointly represents filtering using the neural network model for each of the color components of the decoded picture ([0107], one syntax element (acnnfl_luma_slice_enable_flag and acnnlf_chroma_slice_enable_flag) may be used to indicate ACNNLF enable/disable). 
As per claim 16, Yin teaches everything as claimed above, see claim 1. In addition, Yin teaches encoding the picture prior to decoding the picture (fig. 2A, 2B), wherein the coding value for the syntax element comprises encoding the value for the syntax element ([0100], “process 600 my include “transmit at least identification of at least selected neural network to decoder 622”). 
As per claim 17, Yin teaches everything as claimed above, see claim 16. In addition, Yin teaches determining the neural network model according to a rate-distortion computation ([0098]).
As per claim 18, which is the corresponding device for filtering decoded video data  with the limitations of the method of filtering decoded video data, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 21, which is the corresponding device for filtering decoded video data with the limitations of the method of filtering decoded video data as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
As per claim 22, which is the corresponding device for filtering decoded video data  with the limitations of the method of filtering decoded video data as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 25, which is the corresponding device for filtering decoded video data  with the limitations of the method of filtering decoded video data as recited in claim 13, thus the rejection and analysis made for claim 13 also applies here. 
As per claim 27, which is the corresponding device for filtering decoded video data  with the limitations of the method of filtering decoded video data as recited in claim 16, thus the rejection and analysis made for claim 16 also applies here. 
As per claim 28, which is the corresponding device for filtering decoded video data  with the limitations of the method of filtering decoded video data as recited in claim 17, thus the rejection and analysis made for claim 17 also applies here. 
As per claim 29, Yin teaches everything as claimed above, see claim 18. In addition, Yin teaches a display configured to display the decoded video data ([0002], [0053], [0119] and fig. 10). 
As per claim 30, Yin teaches everything as claimed above, see claim 18. In addition, Yin teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box ([0124-0126] and fig. 10). 
As per claim 31, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 35, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
As per claim 38, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 13, thus the rejection and analysis made for claim 13 also applies here. 
As per claim 40, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 16, thus the rejection and analysis made for claim 16 also applies here. 
As per claim 41, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 17, thus the rejection and analysis made for claim 17 also applies here. 
As per claim 42, which is the corresponding device for filtering decoded video data with the limitations of the method of filtering decoded video data as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., (U.S. Pub. No. 2019/0273948 A1) and in view of Ma et al., (U.S. Pub. No. 2022/0295116 A1).
As per claim 2, Yin does not explicitly disclose coding a value representing a subset of the set of pre-defined neural network models, the neural network model being one of the subset of the set of pre-defined neural network models, the subset being smaller than the set of pre-defined neural network models. 
However, Ma teaches coding a value representing a subset of the set of pre-defined neural network models (abstract, fig. 11 el. 1103; fig. 13:13081309, [0107]; enabled CNNLF models (index:k)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ma with Yin for the benefit to improve such filtering (either in loop or out of loop) for further quality improvements in the reconstructed video and/or in compression, [0003].
As per claim 3, Yin teaches everything as claimed above, see claim 1. Yin does not explicitly disclose wherein the value for the syntax element representing the neural network model is value representing a plurality of neural network models.
However, Ma teaches wherein the value for the syntax element representing the neural network model is value representing a plurality of neural network models (fig. 11 el. 1103; enabled CNNLF models (index:k)). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ma with Yin for the benefit to improve such filtering (either in loop or out of loop) for further quality improvements in the reconstructed video and/or in compression, [0003].
	As per claim 11, Yin teaches everything as claimed above, see claim 10. Although Yin teaches wherein the syntax element comprises a first syntax element ([0100], [0105]), Yin does not explicitly wherein determining to apply the neural network model comprises decoding a value for a second syntax indicating that the neural network model is to be applied.
	However, Ma teaches wherein determining to apply the neural network model comprises decoding a value for a second syntax indicating that the neural network model is to be applied (fig. 13 el. 1309-1310) and [0123-0125]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ma with Yin for the benefit to improve such filtering (either in loop or out of loop) for further quality improvements in the reconstructed video and/or in compression, [0003].
As per claim 12, Yin teaches (modified by Ma) as a whole teaches everything as claimed above, see claim 11. Yin teaches everything as claimed above, see claim 11. In addition, Yin does not explicitly disclose wherein the second syntax element is of at least of a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), a picture header, a slice header, an adaptation parameter set (APS), an intra period level, a group of pictures (GOP) level, a temporal layer level in the GOP, a picture level, a slice level, a coding tree unit (CTU) level or a grid size. 
However, Ma teaches wherein the second syntax element is of at least of a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), a picture header, a slice header, an adaptation parameter set (APS), an intra period level, a group of pictures (GOP) level, a temporal layer level in the GOP, a picture level, a slice level, a coding tree unit (CTU) level or a grid size ([fig. 13 el. 1309-1310; [0123]; the examiner notes that it is inherent that syntax map[c[blkidx]] on the CTU level since the processing determining whether to apply the CNNLF is determined based on whether the CTU flag is enabled (see fig. 13 el. 1305-1306, [0111]). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ma with Yin for the benefit to improve such filtering (either in loop or out of loop) for further quality improvements in the reconstructed video and/or in compression, [0003].
As per claim 15, Yin teaches everything as claimed above, see claim 1. Yin does not explicitly disclose wherein the value for the syntax element comprises a quantization parameter (QP) for the portion of the video.
	However, Ma teaches wherein the value for the syntax element comprises a quantization parameter (QP) for the portion for the portion of the video (fig. 13 el. 1302; and [0119-0120], [0140], [0143]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ma with Yin for the benefit to improve such filtering (either in loop or out of loop) for further quality improvements in the reconstructed video and/or in compression, [0003].
	As per claim 19 which is the corresponding device for filtering decoded video data with the limitations of the method of filtering decoded video data as recited in claim 2. Thus, the rejection and analysis made for claim 2 also applies here.  
As per claim 24, which is the corresponding device for filtering decoded video data  with the limitations of the method of filtering decoded video data as recited in claim 11, thus the rejection and analysis made for claim 11 also applies here. 
As per claim 26, which is the corresponding device for filtering decoded video data  with the limitations of the method of filtering decoded video data as recited in claim 15, thus the rejection and analysis made for claim 15 also applies here. 
	As per claim 32, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 2. Thus, the rejection and analysis made for claim 2 also applies here. 
As per claim 37, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 11, thus the rejection and analysis made for claim 11 also applies here. 
As per claim 39, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 15, thus the rejection and analysis made for claim 15 also applies here. 

Claim(s) 7-8, 23, 36,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., (U.S. Pub. No.2019/0273948 A1) and in view of Chen et al., (U.S. Pub. No. 2020/2021/004483 A1 A1).
As per claim 7, Yin teaches everything as claimed above, see claim 6. Yin does not explicitly disclose determining a number of elements of the grid.
However, Chen teaches determining a number of elements of the grid ([0006], [0057-0059], [0125], table 1and fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chang with Yin for the benefit of providing improved signaling of partition structure as well as providing the predictable results of signaling partitioning structure for video data.
As per claim 8, Yin teaches everything  as claimed above, see claim 7. In addition, Yin teaches wherein the syntax element comprises a first syntax element ([0040], [0100], [0105]). Yin does not explicitly disclose wherein determining the number of elements of the grid comprises decoding a second syntax element of at least one of a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), a picture header, a slice header an adaption parameter set (APS), an intra period level, a group of pictures (GOP) level, a temporal layer level in GOP, a picture level, a slice level, a coding tree unit (CTU) level, or a grid size level. 
However, Chen teaches wherein determining the number of elements of the grid comprises decoding a second syntax element of at least one of a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), a picture header, a slice header an adaption parameter set (APS), an intra period level, a group of pictures (GOP) level, a temporal layer level in GOP, a picture level, a slice level, a coding tree unit (CTU) level, or a grid size level ([0006], [0057-0059], [0125], table 1and fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chang with Yin for the benefit of providing improved signaling of partition structure as well as providing the predictable results of signaling partitioning structure for video data.
As per claim 36, which is the corresponding computer-readable storage medium with the limitations of the method of filtering decoded video data as recited in claim 8, thus the rejection and analysis made for claim 8 also applies here. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., (U.S. Pub. No. U.S. Pub. No.2019/0273948) in view of Chen et al., (U.S. Pub. No. 2021/00448338 A1) and further in view of Zhang et al., (U.S. Pub. No. 2021/0112248 A1). 
As per claim 9, Yin (modified by Chen) as a whole teaches everything as claimed above, see claim 7. In addition, Yin teaches wherein the syntax element comprises a first syntax element ([0100], [0105]). Yin does not explicitly disclose and wherein determining the number of elements in the grid comprises decoding a value of a second syntax element representing an index into a set of possible grid sizes. 	
However, Zhang teaches determining the number of elements in the grid comprises decoding a value of a second syntax element representing an index into a set of possible grid sizes ([0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Yin (modified by Chang) for the benefit of providing improved image quality as well as efficient video processing.

Allowable Subject Matter
Claims 4, 20, and  33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486